Title: [JM] to Bernard Peyton, 10 May 1836
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr Sir.
                            
                            
                                
                                    
                                
                                10. May 1836.
                            
                        
                        
                        My wagon which is setting out to day will deliver two Hhds of tobacco. They were made from fresh mountain
                            land and cured without smoke, as indeed was the rest of my crop, and I understand were neatly put up. You
                            will best judge of the most favorable moment for selling them & let me know the proceeds. 2 Please forward by return
                            of the wagon the following articles.
                        
                        
                            
                                
                            
                        
                    P. S Your letter informing me that you had supplied yourself with the Coke Devon Stock was duly recd.